Citation Nr: 1525213	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from August 1960 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence, to include a medical opinion addressing the etiology of bilateral hearing loss, tends to support a finding that bilateral hearing loss was as likely as not incurred during the Veteran's service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the Board's favorable resolution of the issue of the timeliness of the Veteran's substantive appeal and with respect to the claim for service connection for bilateral hearing loss, the Board finds that all necessary actions in connection with these aspects of the appeal have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to the acoustic trauma he experienced during service.  Specifically, he contends that he was exposed to such noise while flying over 700 hours in various aircraft.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R.     § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

At the outset, the Board notes that the Veteran's service treatment records are not of record.  The Board is aware that in service connection cases in which service records are not available (through no fault of the Veteran), VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service personnel records indicate that the Veteran served as a warehouse specialist and shift leader.  Performance evaluations dated in October 1967 and March 1968 indicate that the Veteran was responsible for the receipt, inspection, warehousing and issuing of all tools and non-recoverable items.  Although the Veteran has stated that he had 700 hours of flight time, there is no such indication in his personnel records.

The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have had since the filing of his claim sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the most recent, December 2013 VA audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  In this regard, the record contains a positive etiology opinion.  A December 2008 opinion from Dr. D. W., a private otolaryngologist, noted that the Veteran had first sought treatment for hearing loss in 1998, that he had reported the onset of right ear hearing loss many years prior to that time, and that he had reported deteriorating hearing in the left ear over the prior decade.  Following a physical examination, the physician opined that the Veteran's high-frequency hearing loss was more likely to be service-related and that this high-frequency hearing loss was consistent with noise exposure.  The physician also noted that a portion of the Veteran's hearing loss was consistent with Meniere's disease.  The Board finds that this is the only competent, persuasive opinion to address the etiology, as the opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions.  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the  nexus element of the claim for service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Notably, in December 2013, a VA audiologist expressed that that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service as there were no audiometric examinations in the claims file and that the evidence provided was not in his favor.  As previously noted, however, the Veteran's service treatment records are unavailable.  Moreover, in the report, the  audiologist also stated that the etiology question was not within the scope of the practice of audiology, and that she would  not speculate as to causation or percentages attributable to differing conditions and that such determination requires a medical evaluation-statements which clearly undermine the audiologist's purported etiology opinion.  Under these circumstances, the statements of the December 2013 audiologist are accorded no probative weight on the question of etiology.

In sum, the evidence supports findings that the Veteran likely had in-service noise exposure, and that he has current bilateral hearing loss to an extent recognized as a disability for VA purposes, and includes a medical opinion indicating that the evidence on the question of whether there exists a medical nexus between current bilateral hearing loss and in-service noise exposure is, at least, in relative equipoise. 

Therefore, given VA's heightened duty to consider carefully the benefit-of-the doubt rule when service records are unavailable, the Board finds that the totality of the evidence-to particularly include credible lay assertions as to noise exposure and onset and continuity of symptoms, and the probative private medical opinion offered in support of the claim-the Veteran's  hearing loss was as likely as not incurred in military service.  Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


